  Case: 1:20-cv-00189-ACL Doc. #: 5 Filed: 03/02/21 Page: 1 of 7 PageID #: 33



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 ELEX L. MURPHY,                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
          V.                                       )          No. l:20-CV-189 ACL
                                                   )
 UNKNOWN CALVDO, et al.,                           )
                                                   )
                 Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Elex Murphy, an inmate at the

Southeast Correctional Center (SECC), for leave to commence this civil action without

prepayment of the required filing fee. Having reviewed the motion and the financial information

submitted in support, the Court has determined to grant the motion, and assess an initial partial

filing fee of $1.00. See 28 U.S.C. § 1915(b)(l). Additionally, for the reasons discussed below,

the Court will give plaintiff the opportunity to file an amended complaint.

                                     Initial Partial Filing Fee

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner~s account,
                                                                                           \"
or (2) the average monthly balance in the prisoner's account for the prior six-month peri.od. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account.              28 U.S.C. §

1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to
  Case: 1:20-cv-00189-ACL Doc. #: 5 Filed: 03/02/21 Page: 2 of 7 PageID #: 34



the Clerk of Court each time the amount in the prisoner's account exceeds $10.00, until the filing

fee is fully paid. Id

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of$1.00. See Henderson v. Norris, 129 F.3d 481,484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount "that is reasonable, based on whatever

information the court has about the prisoner's finances."). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief rriay be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319,328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court
                                                   2
  Case: 1:20-cv-00189-ACL Doc. #: 5 Filed: 03/02/21 Page: 3 of 7 PageID #: 35



should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F .3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                              The Complaint

        Plaintiff, an inmate at SECC, brings this action pursuant to 42 U.S.C. § 1983 alleging

violations of his civil rights. He names the following correctional officers as defendants in this

action: Unknown Calvdo; Unknown Lutes; and Unknown Douglass. Plaintiff brings this action
                                                                                              )
against defendants in their individual and official capacities.

        Plaintiff states in a conclusory manner that in December of 2019 he was subjected to

excessive force by "defendants." He claims that defendant Calvdo called a "Code 16" 1 because his

cell window was covered. Plaintiff alleges that when the officers came into his cell, he was

standing by the sink, and he asked, "Why are you coming in m,Y cell?"

        Plaintiff states that at that time, defendant Calvdo had his can of pepper spray out, and he

gave a verbal directive to plaintiff to submit to restraints. Plaintiff alleges defendant Calvdo then

deployed his pepper spray. However, plaintiff does not indicate what factual circumstances

occurred prior to the deployment of the pepper spray, and he fails to articulate that he suffered an

injury as a result of the use of force. Plaintiff additionally fails to articulate what the other two

defendants were doing in the cell at that time.



1Plaintiff does   not explain the meaning of a "Code 16" in his complaint.

                                                      3
  Case: 1:20-cv-00189-ACL Doc. #: 5 Filed: 03/02/21 Page: 4 of 7 PageID #: 36



       Plaintiff asserts that once he was fully restrained, he was taken to the security bench and

he requested to see medical, but he was denied medical treatment. Plaintiff alleges that he also

sought mental health treatment, but he was also denied mental health treatment at that time.

Plaintiff does not indicate, however, why he needed to see medical or why he sought mental health

treatment. Plaintiff also fails to state which defendant denied his requests for medical and mental

health treatment.

       Plaintiff requests compensatory and punitive damages in this action.

                                             Discussion

       As currently plead, this action is subject to dismissal. Plaintiff has failed to explain the

circumstances surrounding the alleged excessive force incident, and he has failed to allege that he

suffered an injury as a result of the alleged force. An excessive force claim must show some actual

injury. White v. Holmes, 21 F.3d 277, 281 (8th Cir. 1994); Cummings v. Malone, 995 F.2d 817,

822-23 (8th Cir. 1993). In fact, the Eighth Circuit has found that no excessive was used when a

limited application of pepper spray was used to control a recalcitrant inmate. Jones v. Shields, 207

F.3d 491 (8th Cir. 2000).

       Moreover, plaintiff has not indicated that he suffered a medical injury after the use of force

such that defendants were deliberately indifferent in failing to care for that injury. Roberts v. Kopel,

917 F.3d 1039, 1042 (8th Cir. 2019) (To prevail on a deliberate indifference claim, a prisoner

plaintiff must demonstrate that he suffered from an objectively serious medical need, and that

defendants actually knew of and disregarded that need.)

       Additionally, plaintiff has only mentioned defendant Calvdo with respect to the allegations

in the complaint regarding the allegations of force, and no defendant was mentioned with respect

to the allegations of deliberate indifference to his medical needs. "Liability under § 1983 requires



                                                   4
  Case: 1:20-cv-00189-ACL Doc. #: 5 Filed: 03/02/21 Page: 5 of 7 PageID #: 37



a causal link to, and direct responsibility for, the deprivation of rights." Madewell v. Roberts, 909

F.2d 1203, 1208 (8th Cir. 1990), see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985)

(claim not cognizable under § 1983 where plaintiff fails to allege defendant was personally

involved in or directly responsible for incidents that injured plaintiff). Plaintiff cannot hold the

defendants liable simply because they held supervisory or administrative positions. See Boyd v.

Knox, 47 F.3d 966,968 (8th Cir. 1995) (claims sounding in respondeat superior are not cognizable

under§ 1983).

          The Court will give plaintiff the opportunity to file an amended complaint to set forth new

claims for relief. Plaintiff is advised that the amended complaint will replace the original. E.g., In

re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).

Plaintiff must submit the amended complaint on a court-provided form, and he must comply with

the Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires plaintiff to set

forth a short and plain statement of the claim showing entitlement to relief, and it also requires that

each averment be simple, concise and direct. Rule 10 requires plaintiff to state his claims in

separately numbered paragraphs, each limited as far as practicable to a single set of circumstances.

Plaintiff must type, or very neatly print, the amended complaint.

          In the "Caption" section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of the defendant or defendants he wants to sue. Plaintiff should

also indicate whether he intends to sue the defendant in his or her individual capacity, official

capacity, or both. 2 Plaintiff should avoid naming anyone as a defendant unless that person is

directly related to his claim.




   2
       The failure to sue a defendant in his or her individual capacity may result in the dismissal of that defendant.

                                                             5
  Case: 1:20-cv-00189-ACL Doc. #: 5 Filed: 03/02/21 Page: 6 of 7 PageID #: 38



       In the "Statement of Claim" section, plaintiff should begin by writing the defendant's

name. In separate, numbered paragraphs under that name, plaintiff should write the specific facts

supporting his claim or claims against the defendant. If plaintiff is suing more than one defendant,

he should proceed in the same manner with each one, separately writing each individual

defendant's name and, under that name, in numbered paragraphs, the factual allegations supporting

his claim or claims against that defendant. Plaintiff should only include claims that arise out of

the same transaction or occurrence, or simply put, claims that are related to each other. See Fed.

R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant, and set forth as many

claims as he has against him or her. See Fed. R. Civ. P. 18(a). Plaintiff's failure to make specific

factual allegations against any defendant will result in that defendant's dismissal.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed informa pauperis [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a blank copy

of the Court's prisoner civil rights complaint form.




                                                  6
  Case: 1:20-cv-00189-ACL Doc. #: 5 Filed: 03/02/21 Page: 7 of 7 PageID #: 39



       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within

twenty-one (21) days of the date of this Order.

       Plaintiff's failure to timely comply with this Order may result in the dismissal of this

case, without prejudice and without further notice.
                      1d
                    /J day ofMarch, 2021.
       Dated this .J2f_


                                                  �           ,,(//)f/df;
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                  7,
